t c memo united_states tax_court martin g plotkin petitioner v commissioner of internal revenue respondent docket no 16224-14l filed date martin g plotkin for himself miriam c dillard and mark j tober for respondent contents background the assessment of self-reported liabilities for tax years the writeoff of the self-reported liabilities for tax years the tax_court deficiency decision for tax years and the reversal of the writeoffs of the self-reported liabilities for tax years the intended levy the collection-review hearing and the collection-review determination for tax years procedural history of this case a b c d e f g h i j k l pleadings respondent’s prior summary-judgment motion respondent’s current summary-judgment motion petitioner’s date motion for partial summary_judgment petitioner’s date motion for partial summary_judgment petitioner’s date response to respondent’s motion for summary_judgment respondent’s date reply to petitioner’s response to respondent’s motion for summary_judgment respondent’s date supplement to his reply to petitioner’s response to respondent’s motion for summary_judgment petitioner’s date motion for summary_judgment petitioner’s date sur-reply to respondent’s date reply to petitioner’s response to respondent’s motion for summary_judgment petitioner’s date supplement to his date motion for summary_judgment respondent’s date reply to petitioner’s date motion for summary_judgment as supplemented discussion uncollectibility of the self-reported and tax and related penalties and interest the office of appeals’ failure to address petitioner’s concern that proposing a collection alternative would waive his right to challenge the underlying tax_liabilities which transcripts the office of appeals used for verification invalidity of the notice_of_deficiency sec_7485 prohibited communications with the office_of_chief_counsel only social_security income identity theft law-of-the-case doctrine conclusion memorandum opinion morrison judge on date the internal_revenue_service irs office of appeals determined to sustain a proposed levy to collect income-tax liabilities from petitioner for tax years and petitioner filed a timely petition we have jurisdiction under sec_6330 both parties have filed motions for summary_judgment respondent urges the court to sustain the determination petitioner urges the court not to sustain the determination we sustain the determination except as to collection activity regarding a the self-reported tax and related additions to tax and interest totaling dollar_figure for dollar_figure for and dollar_figure for and b dollar_figure of the unreported tax for background the following facts are not in dispute they are derived from the pleadings the parties’ motion papers and the supporting exhibits thereto there is also an explanation of the relevant text of the tax_court and u s court_of_appeals opinions in plotkin v commissioner tcmemo_2011_260 aff’d 498_fedappx_954 11th cir we take judicial_notice of that text to determine what the respective courts decided see fed r evid see also 87_tc_1016 1unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended and all references to rules are to the tax_court rules_of_practice and procedure petitioner was a resident of florida when he filed his petition in this case we follow the opinions of the u s court_of_appeals for the circuit which would be the proper appellate venue see 54_tc_742 aff’d 445_f2d_985 10th cir the appellate venue in this case because the petition was filed before date is determined by the rules in sec_7482 before the amendments by the consolidated appropriations act pub_l_no sec_423 sec_129 stat pincite we need not determine the proper circuit because it would not affect our holding the assessment of self-reported liabilities for tax years the writeoff of the self-reported liabilities for tax years the tax_court deficiency decision for tax years and the reversal of the writeoffs of the self-reported liabilities for tax years in petitioner filed tax returns reporting the following income-tax liabilities tax_year tax reported dollar_figure big_number big_number in respondent assessed these reported tax_liabilities as well as related interest and additions to tax the dates of assessment were as follows october for the tax_year date for the tax_year and date for the tax_year the amounts assessed are set forth in the table below self- reported tax_liability late- filing addition_to_tax late- payment addition_to_tax estimated_tax addition_to_tax dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure --- --- tax_year interest dollar_figure dollar_figure dollar_figure fees and other expenses for collection total dollar_figure --- --- dollar_figure dollar_figure dollar_figure respondent had years from the dates of assessment to collect these amounts see sec_6502 in the various 10-year periods ended without respondent’s having collected any of the assessed amounts respondent made writeoff entries in his records to reflect that the assessments for and were uncollectible because the 10-year periods had ended the amounts of the liabilities recorded as uncollectible were dollar_figure for dollar_figure for and dollar_figure for on date respondent mailed petitioner a notice_of_deficiency for tax years and the notice_of_deficiency showed that respondent had determined the following deficiencies additions to tax and penalties tax_year deficiency sec_6651 sec_6651 additions to tax penalty sec_6654 sec_6663 dollar_figure big_number big_number big_number big_number --- --- --- dollar_figure dollar_figure --- --- --- dollar_figure big_number --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- in petitioner filed a timely petition with the tax_court for redetermination of the amounts determined in the notice_of_deficiency as deficiencies additions to tax and penalties the tax_court assigned docket no to this deficiency case on date the tax_court issued a memorandum opinion in the deficiency case plotkin v commissioner tcmemo_2011_260 among other things the tax_court found that petitioner was not a partner in the limited_partnership rolla health care associates l p rolla id slip op pincite 2before respondent can assess a deficiency which is generally an amount of tax imposed greater than that reported on a taxpayer’s return he must first mail the taxpayer a notice_of_deficiency sec_6211 sec_6212 sec_6213 on date the tax_court entered a decision in the deficiency case in the following amounts tax_year deficiency sec_6651 sec_6651 additions to tax penalty sec_6654 sec_6663 dollar_figure big_number big_number big_number big_number --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- the amounts of the court’s decision were the same as the amounts determined in the notice_of_deficiency except that the deficiency amount for was less the amount of the sec_6654 addition_to_tax for was less no sec_6651 addition_to_tax was sustained for or and no sec_6651 addition_to_tax was sustained for on date petitioner filed a notice of appeal with the tax_court in his deficiency case he did not file an appeal_bond on date respondent assessed the deficiencies additions to tax and penalties redetermined by the tax_court in the deficiency case however because of a typographical error the amount assessed as a deficiency for was dollar_figure instead of dollar_figure respondent does not seek to correct this error which is in petitioner’s favor also on date respondent reversed his writeoffs of the and liabilities related to petitioner’s self-reported tax for those years including interest and additions to tax thus according to respondent’s records after this reinstatement of the liabilities the following amounts were still collectible dollar_figure for dollar_figure for and dollar_figure for on date the u s court_of_appeals for the eleventh circuit issued an opinion affirming the decision of the tax_court in the deficiency case 498_fedappx_954 no the opinion stated that on appeal petitioner had argued for the first time that the tax_court did not have jurisdiction because he was a partner in rolla and no partnership-level proceeding had been conducted id pincite n the opinion stated that the court_of_appeals rejected the argument because among other reasons the tax_court had found that he was not a partner in rolla id on date the following notation was added to respondent’s narrative-history record for petitioner’s tax_year tc340 interest computation dated erroneously includes accruals on dollar_figure deficiency with a csed collection statute expiration date that expired interest penalty accruals on expired csed deficiencies should not be assessed because those amounts cannot be collected the same issue exists for tax years and petitioner contends that this entry suggests that its author thought the date reversal of the writeoffs of self-reported tax and related penalties and interest for and was improper respondent now concedes that the date reversal of the writeoffs for and was improper on date petitioner filed a petition for certiorari with the u s supreme court on date the u s supreme court denied the certiorari petition plotkin v commissioner 569_us_933 on date petitioner filed a petition for rehearing of the u s supreme court’s denial of his certiorari petition on date the u s supreme court denied petitioner’s motion for rehearing plotkin v commissioner 569_us_1040 mem the intended levy the collection-review hearing and the collection-review determination for tax years on date respondent issued a notice_of_intent_to_levy and notice of right to a hearing to petitioner the notice_of_intent_to_levy stated that respondent intended to levy to collect the following amounts form no tax_year unpaid from prior notices add’l penalty add’l interest amount you owe dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent does not dispute that the amounts listed above include the writeoffs that were reversed on date ie dollar_figure for dollar_figure for and dollar_figure for on date petitioner mailed respondent a request for a collection- review hearing the request was made on a preprinted form prepared by the irs that had various boxes for the taxpayer to check to indicate the reason the taxpayer disagreed with the levy petitioner left blank the three boxes under the category collection alternative these three boxes were labeled installment_agreement offer_in_compromise and i cannot pay balance petitioner also left blank a box for innocent-spouse relief which was outside the category collection alternative instead petitioner checked a box labeled other which was outside the category collection alternative he wrote the following explanation notice invalid and amounts shown incorrect the requirements of the tax laws and administrative procedures as to actions the irs must take prior to sending a notice_of_intent_to_levy or notice_of_levy have not been met therefore the notice is invalid and the amounts shown are incorrect and inapplicable on date respondent issued a notice_of_levy to medigroup westwinds park inc stating that the levy was to collect petitioner’s income-tax liabilities for and the record does not reveal what the medigroup westwinds park inc was or its relationship to petitioner as discussed infra this notice_of_levy was premature and was later released on date respondent sent petitioner a letter acknowledging that he had received petitioner’s date request for a collection-review hearing and that he had referred the case to the irs office of appeals the letter requested that petitioner fill out a form 433-a collection information statement for wage earners and self-employed individuals and bring a copy of the form with him to his collection-review hearing on date the office of appeals sent petitioner a letter informing him that his case had been assigned to its fresno campus--butler appeals_office the office of appeals assigned settlement officer valerie chavez to handle the case on date settlement officer chavez made the following notation in the record of respondent known as the case activity record i rcvd email from ro revenue_officer chad adams stating that he issued a levy on tp without realizing tp had a cdp filed he has issued a levy release the reference to the levy was to the date notice_of_levy sent to medigroup westwinds park inc the term cdp filed apparently referred to petitioner’s date request for a collection-review hearing also known as a collection_due_process or cdp hearing the entry indicates that the levy notice to medigroup westwinds parks inc had been released on date settlement officer chavez made the following notation in the case activity record dplv no poa on file per cfink or case file compliance check- tp in full compliance per imfoli only income ssi and not required to file earliest csed susp research of our idrs acs transcripts have found that all legal and administrative requirements for the action taken have been met verified by review of txmods assessment was properly made per 3idrs or integrated data retrieval system is essentially an electronic interface between the irs’s employees and its various computer systems see crow v commissioner tcmemo_2002_149 slip op pincite n transcripts are obtained by entering various command codes eg txmoda sumry imfoli continued sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment was properly mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued or when the nftl filing was requested the collection_period allowed by statute to collect to collect sic these taxes has been suspended by the appropriate computer codes for the tax periods at issue no pending bankruptcy during appeals or at the time the cdp_notice was issued u s c sec_362 verified ual letter and pub sent to tp poa liability issue trying to be raised tp argues that the requirements of the law and admin procedures taken prior to issuing intent to levy notice have not been met therefore the notice is invalid and the amounts are incorrect tp goes on to explain that this issue is still presently on appeal at the 11th circuit_court of appeals and no decison sic has been made i tried looking up this court number but didnt find his name listed i did however find this was a large file and had a lot of reading tp disputed assessments as well as snod delivery and validity the courts deemed all assessments valid prints are in the case file as such tp is precluded from raising this issue in the cdp we are not going to re-hash this out again i verified on tax_court decision that the assessment amounts and penalties were correct howevr sic the only difference i see is that irs assessed fraud_penalty which wsnt on the tax_court decisin sic but tp was indicted of fraud and was sentenced continued enmod bmfoli txmods and cfink into idrs to obtain a particular transcript see may v commissioner tcmemo_2014_194 at n aff’d sub nom 702_fedappx_615 9th cir acs is the acronym for automated collection system hampton software dev llc v commissioner tcmemo_2018_87 at tp was involved with fraud for and indicted for under reporting and not reporting income tp was an attorney at one time also involved with multiple bzns entities bcz of fraud there is no statute on ased and since involved with sfr no statute on ased per tax_court docs irptrl shows tp only rcvs ssi of dollar_figure no other income tp isnt required to file thru tp i sec_71 yrs old and court docs ordered that all responses to tp be in arial 14pt print tp must have trouble reading small print currently the account has open -l freeze open tc520 cc72 tax_court action while open court cant proceed on collections need to get assistance on researching the tax_court number tp is citing bcz i was unable to find on us tax_court suspend case as shown in the notes quoted above settlement officer chavez thought that petitioner alleged that his tax_liabilities were still being considered by the u s court_of_appeals for the eleventh circuit the record does not clarify when petitioner made this allegation to settlement officer chavez on date settlement officer chavez wrote an email seeking advice from attorney gordon sanz of the office_of_chief_counsel chavez asked 4in a date court paper filed in petitioner’s deficiency case at docket no petitioner advised the court that his eyesight was severely impaired the tax_court started serving copies of its orders on petitioner in arial 14-point bold print in this collection-review case too petitioner has advised the court that he has reading difficulties the court has made allowances in this case similar to those it made in the deficiency case sanz whether she should suspend the collection-review hearing while tp has appealed in the 11th circuit_court of appeals and no decision has been made sanz responded it looks like you have some discretion you could go ahead and proceed if they did not file a bond or you could administratively suspend the case on date settlement officer chavez wrote a letter to petitioner scheduling a telephone conference on date to discuss the reasons petitioner disagreed with the collection action ie the proposed levy the letter advised petitioner that the office of appeals would not entertain any argument pertaining to the validity of the assessment or the underlying liability because the tax_court had decided that the assessments are valid and correct the letter stated that for the office of appeals to consider alternative collection methods such as currently not collectible installment_agreement or offer_in_compromise you must provide a complete collection-information statement by date on date petitioner wrote to settlement officer chavez requesting a copy of the assessments that the tax_court had determined to be valid and correct on date petitioner wrote to settlement officer chavez asking for the date telephone conference to be postponed because a throat condition made it difficult for him to speak on date settlement officer chavez wrote to petitioner acknowledging that she had received his letters dated january and in her letter chavez rescheduled the telephone conference from february to date however chavez’s letter explained that if petitioner were unable to participate in the conference because of a physical inability to speak she would hold the collection-review hearing entirely through correspondence the letter asked petitioner to submit any further correspondence by date the letter also stated the court decision records state that the assessments were procedurally correct and the statutory_notice_of_deficiency letters were properly mailed to you therefore you are precluded from raising these issues in the cdp arena we can however consider a collection alternative for you you will need to provide a complete form 433-a collection information statement by date on date petitioner wrote a letter to settlement officer chavez the letter stated in part further the applicable statutes and section of the internal_revenue_code provide that until the tax_court decision becomes final no assessment or collection activity can be undertaken by respondent according to the u s court_of_appeals for the 11th circuit a decision by the tax_court does not become final until all permissible appeals have either been decided or abandoned on or before date the office of appeals reassigned petitioner’s collection-review case from settlement officer chavez to settlement officer lora davis on date settlement officer davis wrote in the case activity record reviewed txmod transcripts to verify the irs met all applicable_requirements of law administrative procedures in issuing the cpd notice she also wrote transcripts printed for case file on date attorney ellen friberg of respondent’s office_of_chief_counsel faxed settlement officer davis a copy of the u s court of appeal’s date opinion on date settlement officer davis wrote to petitioner to explain that she had been assigned his case the letter stated that she would not consider the validity of the assessments or the amounts of liability for tax deficiencies for years through because the u s court_of_appeals had decided the deficiency case for these years against petitioner the letter stated that if petitioner were interested in a collection alternative for the balances due he should provide a collection-information statement ie a form 433-a settlement officer davis also stated for currently not collectable cnc hardship status--if you do not have the ability to make a payment at this time and would like consideration of hardship status please advise in her letter settlement officer davis asked that the items she had requested in that letter be sent to her by date and stated that she could not consider collection alternatives without this information the letter enclosed records of respondent dated date with the heading account transcript for each respective tax_year from to on date the date appointed for the telephone conference settlement officer davis telephoned petitioner but was unable to reach him on date petitioner wrote a letter to settlement officer davis the letter stated that petitioner wished to present issues to settlement officer davis but could not until he received copies of assessments he had previously requested of settlement officer chavez the letter then said as for the forms you enclosed which set out various collection alternatives until i receive the information i have requested and have had and a full and fair opportunity to present to you the legal issues i believe affect any levy action i feel any such request is premature and might act as a waiver of the issues i wish to present on date settlement officer davis made the following entry in the case activity record received letter back from tp without the requested financial information statement tp is delaying the collection process and concerns that are addressed are not concrete issues the liabilities have been through the courts and appealed at the 11th circuit which was sustained tp does not have the ability to raise liability on the balances due and has not provided income information for a resolution review of the income information to see if tp would be deemed hardship irp reflects ss income only however trdbv return transcript for reflects dividends in the amount of dollar_figure ss incoem sic review of this reflects that tp may have an ability to make payment toward the balances due to issue determination_letter to tp on date the office of appeals issued a determination sustaining the proposed levy to collect petitioner’s income-tax liabilities for the five tax years and the notice_of_determination stated a verification of legal and procedural requirements the requirements of applicable law or administrative procedures have been met and the actions taken were appropriate under the circumstances we verified through transcript analysis that assessments were made on the applicable cdp_notice period per sec_6201 and the notice_and_demand for payment letter was mailed to your last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp_notice was issued per sec_6330 and sec_6331 there is still a balance due sec_6330 imposes the requirement that a taxpayer be given an opportunity for hearing before the internal_revenue_service can levy on the taxpayer’s property we verified posting of tc for the correct date on the period listed on the cdp hearing request per review of computer transcripts which means the levy action has been suspended and the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue there is no offer-in-compromise or installment_agreement pending or currently in effect there is also no pending innocent spouse request there is no pending bankruptcy case nor did you have a pending bankruptcy case at the time the cdp_notice was sent the determination stated due to your prior opportunity to raise liability before us tax_court and the 11th circuit you were denied the ability to raise liability before cdp appeals the liability stands as determined by the courts the determination stated that the office of appeals had requested on date date and date that petitioner submit a form 433-a ie a collection-information statement but that as of date the office had not received the form and that therefore petitioner was not eligible to be considered for a collection alternative the notice also stated we balanced the competing interests in finding the proposed levy appropriate as discussed above the assessments at issue are valid given your failure to provide us with the requested forms to explore collection alternatives the proposed levy balances the need for efficient collection with your concern that any collection action be no more intrusive than necessary the notice_of_intent_to_levy is sustained the determination also stated you did not cooperate in the determination to enforce collection therefore the case will be returned to the compliance department for the appropriate actions the notice_of_intent_to_levy action is sustained procedural history of this case a pleadings in date petitioner filed his tax_court petition for review of the date determination of the office of appeals the petition and an amendment to the petition contained this statement the tax_court decision had not become final on or before date and the assessments made on that date are invalid in response respondent’s answer and his answer to the amendment to the petition stated denies except admits that the tax court’s decision had not become final by date the petition and an amendment to petition contained this statement the notice_of_determination also omitted any reference to petitioner’s position that the tax_court lacked jurisdiction to entertain the deficiency_notice case and that the decision in that case is therefore a nullity in response respondent’s answer and his answer to the amendment to the petition stated denies alleges that the notice_of_determination refers to the opinion in which the eleventh circuit_court of appeals affirmed the opinion of the tax_court further alleges that in the opinion the eleventh circuit explicitly rejected the argument petitioner mentions in this paragraph b respondent’s prior summary-judgment motion on date respondent moved for summary_judgment the only documents attached to the motion for summary_judgment were the date notice_of_determination and forms for tax years the forms are dated date a form_4340 is an irs record entitled certificate of assessments payments and other specified matters the type of information in a form_4340 generally overlaps with the type of information in another irs record entitled account transcript except that an account transcript contains some information about correspondence between the irs and the taxpayer not found in a form_4340 on date the court denied respondent’s date motion for summary_judgment c respondent’s current summary-judgment motion on date respondent again moved for summary_judgment attached to this motion for summary_judgment were forms for tax years these forms are dated date accompanying the motion for summary_judgment was a declaration by settlement officer davis stating that she had maintained the administrative file for the collection-review hearing by the office of appeals and that the administrative file included exhibits c through vv attached to the declaration exhibits i k l v and oo are potentially relevant to the issues raised by the parties exhibit i was described in the declaration as various idrs transcripts printed from date through date the documents in exhibit i are filled with codes and do not have any plain-language page headings the dates of the documents in exhibit i are date date date and date as noted before records indicate that settlement officer davis printed transcripts on date some of the documents in exhibit i either are undated or have no apparent date exhibit k was described in the declaration as page titled mandatory review required dated date exhibit l was described in the declaration as case summary cards dated date date date and date exhibit v was described in the declaration as a 19-page document that contains among other items correspondence between petitioner and respondent exhibit v includes several pages of irs records that are filled with codes 5see supra note for the meaning of idrs exhibit oo is the date letter from settlement officer davis to petitioner attached to the letter are respondent’s records with the heading account transcript dated date for each tax_year from respondent’s motion for summary_judgment asserted that the office of appeals had verified that the requirements of applicable law and administrative procedure had been met to support this assertion the motion cited exhibit i the idrs transcripts the motion also cited the date case activity record where settlement officer chavez had written that she had verified that all legal and administrative requirements had been met through her research of idrs acs transcripts and txmods thus we take the motion to suggest that the idrs transcripts in exhibit i are what the office of appeals used to conduct its verification the motion further argued that the proposition that the verification was made was supported by the forms dated date although the motion expressly conceded that the office of appeals did not actually consult forms d petitioner’s date motion for partial summary_judgment on date petitioner moved for partial summary_judgment his motion rested on two theories first there should have been a two-stage procedure for handling the collection-review hearing and second his only current income was from social_security we describe each of these arguments below two-stage procedure petitioner contended that the office of appeals erred by failing to respond to his letter of date in which he had suggested that requesting a collection alternative would waive his opportunity to challenge the validity of the assessments in effect petitioner argued that the office of appeals erred by failing to divide the collection-review hearing into two stages the first stage would address the validity of the assessments the second stage would address collection alternatives only social_security income petitioner contended that the office of appeals had obtained information that indicated that his financial situation was such that it was impossible to collect any significant portion of the liabilities this was apparently a reference to the following notation made by settlement officer chavez on date irptrl shows tp only rcvs ssi of dollar_figure no other income tp isn’t required to file thru e petitioner’s date motion for partial summary_judgment on date petitioner again moved for partial summary_judgment this motion was amended on date the motion stated that the date notation in respondent’s narrative-history record for petitioner’s tax_year showed that the assessment made on date was incorrect although the motion literally asserted that the assessment made on date was incorrect it was actually the assessments made in that became uncollectible because of the expiration of the 10-year periods for collecting assessments these amounts were written off by respondent in but the writeoffs were reinstated in therefore we interpret petitioner’s argument to be that the date reinstatement of the assessments was incorrect because of the expiration of the collection periods f petitioner’s date response to respondent’s motion for summary_judgment on date petitioner filed a response to respondent’s motion for summary_judgment we summarize his arguments below law of the case petitioner argued that the same facts presented in respondent’s second motion for summary_judgment were presented in respondent’s first motion for summary_judgment therefore petitioner argued the second motion for summary_judgment must be denied under the law-of-the-case doctrine 6the motion stated the irs itself determined that the assessments made on date were incorrect therefore the notice_of_intent_to_levy is invalid expiration of collection_period petitioner again argued that the date reversals of the prior writeoffs were incorrect he had made this argument previously in his date motion for partial summary_judgment sec_7485 petitioner argued that sec_7485 is a defense to the claim in his petition that the assessments were premature and therefore respondent waived the provisions of sec_7485 by failing to refer to them in his answer ex_parte communications petitioner argued that the emails between settlement officer chavez and office_of_chief_counsel attorney gordon sanz were impermissible ex_parte communications two-stage procedure petitioner again argued that the office of appeals erred by failing to address his concern that proposing a collection alternative would waive his right to contest the underlying tax_liability only social_security income petitioner argued that the office of appeals erred in concluding the balancing test of sec_6330 was met because it had determined that petitioner’s income consisted solely of social_security_benefits which transcripts petitioner argued that the record does not show what transcripts the office of appeals relied on to verify that the requirements of any applicable law or administrative procedure have been met petitioner asserts that the court papers contain multiple irs records that could have been the records that the office of appeals consulted to perform the verification the idrs transcripts attached as exhibit i to the declaration by settlement officer davis exhibit k attached to the davis declaration exhibit v attached to the davis declaration and the documents headed account transcript in exhibit oo attached to the davis declaration petitioner contends that the court should disregard the forms because they were printed after the determination of the office of appeals invalidity of notice_of_deficiency petitioner argued that the tax_court in the deficiency case did not have jurisdiction to redetermine his deficiencies because the notice_of_deficiency was invalid having been mailed without there having been a partnership-level proceeding related to rolla in which he claimed he was a partner g respondent’s date reply to petitioner’s response to respondent’s motion for summary_judgment on date respondent filed a reply to petitioner’s response to respondent’s motion for summary_judgment respondent’s views are summarized below law-of-the-case doctrine respondent argued that the law-of-the-case doctrine does not require the court to deny his motion for summary_judgment because the first motion for summary_judgment was not accompanied by a declaration of the appeals officer and because the previous motion was not denied with prejudice expiration of collection_period respondent admitted that he erred when on date he reversed the writeoffs of the liabilities that he had entered in his records in respondent asserted that his counsel had contacted settlement officer davis to request that the reinstated amounts be abated that the abatements should show up in petitioner’s accounts in two weeks and that respondent would be willing to file a court paper accompanied by account transcripts once the abatements had been posted however respondent stated that this acknowledgment and correction of that error does not change respondent’s determination that the assessments made per the tax_court decision are valid that summary_judgment is appropriate and that collection via levy should be sustained sec_7485 respondent argued that sec_7485 did not stay the assessment of the amounts in the tax court’s decision because petitioner did not post an appeal_bond respondent argued that he was not required to discuss sec_7485 in his answer ex_parte_communication respondent argued that it was permissible for settlement officer chavez to seek advice from the office_of_chief_counsel two-stage procedure respondent argued that it was not an abuse_of_discretion for the office of appeals to not respond to petitioner’s concern that submitting financial information for consideration of a collection alternative would prevent him from challenging the underlying assessments only social_security income respondent argued that the office of appeals did not abuse its discretion in finding that the balancing test weighs in favor of sustaining collection because even though the case activity report reflected that payor information showed petitioner received only social_security income settlement officer davis’s date case activity record states that she reviewed transcripts showing additional income and thus that petitioner may have an ability to make payment toward the balances due furthermore respondent argued that the office of appeals did not abuse its discretion in resolving the balancing test in favor of levy because petitioner did not submit financial information which transcripts respondent explained that in support of his motion for summary_judgment dated date he had attached a declaration from settlement officer davis stating that she had maintained the administrative file for the collection-review hearing that part of this administrative file was exhibit i described as various idrs transcripts printed from date through date that the date notice_of_determination stated that she had verified the assessments through transcript analysis and that in the date case activity record she had stated that she had reviewed txmod transcripts respondent conceded that settlement officer davis had failed to notice the erroneous reinstatement of the previously written-off balances of dollar_figure dollar_figure and dollar_figure for tax years and respectively and that counsel for respondent was in the process of having the erroneous reinstatements reversed respondent reiterated the argument made in his motion for summary_judgment that the existence of information in the forms confirms that settlement officer davis must have made the necessary verifications through transcript analysis invalidity of notice_of_deficiency respondent argued that petitioner’s contention that the tax_court did not have jurisdiction over his deficiency case had been rejected by the court_of_appeals for the eleventh circuit h respondent’s date supplement to his reply to petitioner’s response to respondent’s motion for summary_judgment on date respondent filed a supplement to his reply to petitioner’s response to respondent’s motion for summary_judgment to this supplement respondent attached for tax years and his record with the heading account transcript showing that he had abated on date the amounts related to the self-reported tax_liabilities for and these abated amounts were dollar_figure dollar_figure and dollar_figure respectively the abated amount for each year is greater than the reinstated amount for each year this is because interest had accrued on the reinstated amounts these documents with the heading account transcript are dated date i petitioner’s date motion for summary_judgment on date petitioner filed a motion for summary_judgment in the motion petitioner stated that because respondent had admitted that the reversals of writeoffs on date were improper the office of appeals had failed to verify that all legal and administrative requirements have been met j petitioner’s date sur-reply to respondent’s date reply to petitioner’s response to respondent’s motion for summary_judgment on date petitioner filed a sur-reply to respondent’s date reply to petitioner’s response to respondent’s motion for summary_judgment in this court paper petitioner put forward his views regarding the statements in respondent’s reply to the response law of the case petitioner argued that although respondent’s pending motion for summary_judgment was accompanied by a declaration of settlement officer davis and attached documents and although respondent’s first motion for summary_judgment was not accompanied by such a declaration and attached documents respondent had the documents available to him when he filed his first motion for summary_judgment expiration of collection_period with respect to the writeoffs that were reversed in petitioner argued that the process of assessment was approximate and arbitrary and that the court should reject respondent’s attempt to prove he abated the reinstated amount through a newly fabricated transcript this was apparently a reference to the documents with the heading account transcript dated date sec_7485 petitioner argued that respondent cannot provide any court decisions actually discussing a procedure to be followed for the posting of such a bond petitioner argued that respondent was required to plead his sec_7485 argument in his answer under rule which requires a party to set forth in the party’s pleading any matter constituting an avoidance or affirmative defense including res_judicata collateral_estoppel estoppel waiver duress fraud and the statute_of_limitations because the issue of posting a bond is analogous to a statute_of_limitations ex_parte_communication with respect to the issue of whether settlement officer chavez’s exchange of emails with chief_counsel attorney sanz was prohibited ex_parte_communication petitioner argued that sanz’s advice was given in a hurried and off-hand manner and therefore was not consistent with the applicable irs procedure identity theft petitioner attached to this court paper four pages of irs records these four pages appear to be identical to page sec_27 sec_28 sec_29 and sec_31 of exhibit i attached to the declaration of settlement officer davis the four pages of records refer to a form 1040a for tax_year filed by a taxpayer named martin plotkin with an address in lakeland florida petitioner’s actual address is in tavaras florida the four pages of records contain a dollar_figure entry for ordinary dividend amount a dollar_figure entry for social_security_benefit amount and a dollar_figure entry for t bal due or refund amount petitioner contended that these four pages of records demonstrate that someone had filed a false return with respondent in petitioner’s name reporting that he had social_security_benefits of dollar_figure and dividends of dollar_figure and was owed a refund of dollar_figure and that respondent paid dollar_figure to the person who filed the false return petitioner argued that settlement officer davis abused her discretion by failing to question him about this return k petitioner’s date supplement to his date motion for summary_judgment on date petitioner filed a supplement to his date motion for summary_judgment in this supplement he amended his motion for summary_judgment to include his argument about identity theft ie that the office of appeals abused its discretion by failing to question him about the identity-theft return l respondent’s date reply to petitioner’s date motion for summary_judgment as supplemented on date respondent filed a reply to petitioner’s date motion for summary_judgment as supplemented expiration of collection_period with respect to the erroneous reversals of the writeoffs respondent again stated as he had in his date court paper that his error did not change respondent’s determination that the assessments made per the tax_court decision are valid that summary_judgment is appropriate and the collection via levy should be sustained respondent contended that in everett assocs inc v commissioner tcmemo_2012_143 the court sustained collection activities with respect to some assessments but not others furthermore respondent contended that it would be unnecessary and unproductive to remand the case to the office of appeals identity theft with respect to petitioner’s identity-theft allegation respondent contended that respondent eventually realized there was a possibility the refund claim was due to identity theft and did not issue the dollar_figure refund furthermore respondent contended that even if settlement officer davis had questioned petitioner about the return submitted for and realized that it was an identity-theft attempt such a realization would not have changed her determination that petitioner was not eligible for a collection alternative because he had failed to submit the requested financial-information statement respondent did not dispute that someone submitted an identity-theft return for tax_year under petitioner’s name it appears that the information from the identity-theft return was reflected in respondent’s records and that the date entry in the case activity record made by settlement officer davis shows that she viewed these records and erroneously concluded that the information corresponded to a genuine return filed by petitioner for tax_year respondent did not dispute that this is so discussion before respondent can levy to collect a tax_liability he must notify the taxpayer of a right to a collection-review hearing with the irs office of appeals sec_6330 b the hearing and the office of appeals’ determination following the hearing are governed by sec_6330 sec_6330 provides sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability basis for the determination --the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary once the office of appeals has made the determination referred to by sec_6330 a taxpayer can petition the tax_court for review of the determination sec_6330 where the existence or amount of the underlying tax_liability is properly at issue we review the determination de novo goza v commissioner t c where the existence or amount of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite petitioner has made his arguments against sustaining the date determination of the office of appeals in his court papers that address the parties’ cross-motions for summary_judgment respondent has made his arguments in favor of sustaining the determination in his court papers that address the parties’ cross-motions for summary_judgment a motion for summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b as we explain below there are no genuine disputes as to any facts that are material to the question of whether to sustain the determination as a matter of law the determination is partly sustained and partly not sustained see infra discussion part uncollectibility of the self-reported and tax and related penalties and interest in respondent assessed the tax reported on petitioner’s and returns along with related penalties and interest in the 10-year periods for collecting these assessed amounts expired see sec_6502 on date respondent erroneously recorded these amounts as collectible by reversing a prior writeoff in date respondent issued a notice_of_intent_to_levy to collect these and other_amounts in date the irs office of appeals sustained the proposed levy in its notice_of_determination petitioner contends that the notice_of_determination should not be sustained because the office of appeals did not recognize that respondent had reversed the writeoffs of the self-reported tax and related penalties and interest on date even though the 10-year periods for collecting these amounts see sec_6502 had expired addressing this issue respondent now concedes that it was error to reverse the writeoffs of the assessments of these liabilities he also concedes that the office of appeals failed to ascertain that the periods for collection had closed on these self-reported tax_liabilities and related interest and penalties for and thus respondent has effectively conceded that petitioner is no longer liable for these amounts as explained infra discussion part we do not sustain the proposed levy to the extent of these amounts the office of appeals’ failure to address petitioner’s concern that proposing a collection alternative would waive his right to challenge the underlying tax_liabilities petitioner also contends that the office of appeals erred by failing to address his concern that by proposing a collection alternative he would waive his right to contest his underlying tax_liabilities in his letter of date petitioner told the office of appeals that its request for a collection-information statement a statement the office of appeals sought in order to evaluate petitioner’s eligibility for collection alternatives was premature until petitioner had an opportunity to present legal issues essentially petitioner’s letter proposed that the office of appeals adopt a two-stage process under which first the office would consider and resolve any dispute about the existence or amount of the underlying tax_liabilities and second the office would consider collection alternatives sec_6330 does not require such a process even assuming for the purpose of argument that such a two-stage process was required under sec_6330 the failure of the office of appeals to implement such a two-stage process would be at most a harmless error see 129_tc_58 this is because dividing the hearing into two stages would not have made a difference to the ultimate determination of the office of appeals in this case on date the office of appeals wrote petitioner that it would not consider his challenges to the amounts or existence of his tax_liabilities petitioner knew from this letter that the office of appeals would not consider his challenges to the amounts or existence of his tax_liabilities but petitioner refused to submit his collection-information statement nor did he request a collection alternative such as an offer-in-compromise or an installment_agreement nor did he submit any specific offer or propose any specific terms thus even had the office of appeals adopted a two-stage process for considering the issues it was required to consider under sec_6330 the outcome would have been the same without the collection-information statement the office of appeals would not have considered any collection alternatives and this would not have been an error see ashmore v commissioner tcmemo_2017_233 at finding no error for office of appeals to refuse to consider collection alternatives after taxpayer failed to submit collection-information statement see also huntress v commissioner tcmemo_2009_161 slip op pincite holding office of appeals did not abuse its discretion in failing to agree to an offer-in-compromise when taxpayer did not make offer-in-compromise or submit form 433-a there was no prejudice in the way the office of appeals handled petitioner’s concern 7on date settlement officer chavez wrote a letter to petitioner stating that for the office of appeals to consider collection alternatives he had to provide a collection-information statement which transcripts the office of appeals used for verification settlement officer davis’s case-activity-record entry on date stated that she had reviewed txmod transcripts to verify that all requirements of applicable law and administrative procedure had been met the notice_of_determination dated date stated that the requirements of applicable law and administrative procedure had been met in his date motion for summary_judgment respondent observed that settlement officer davis’s declaration stated that among the items in the administrative file were exhibit i described by davis as various idrs transcripts printed from date through date thus the motion implied that settlement officer davis relied on the idrs transcripts in exhibit i to conduct the verification petitioner contended that it is unclear which records the office of appeals relied on to verify that the requirements of applicable law and procedure were met pet’r’s resp mot summ j paras date he observed that there were other documents besides exhibit i attached to settlement officer davis’s declaration that she said were part of the administrative file therefore petitioner contended some of these other documents could have been the documents that settlement officer davis relied on in conducting the verification petitioner in particular referred to the following documents exhibits i k v and oo it is possible petitioner meant to refer to exhibit l rather than exhibit k petitioner observed that forms were attached to respondent’s prior and current motions for summary_judgment however petitioner contended that the court should disregard the forms because they were printed after the determination of the office of appeals we are satisfied that the office of appeals performed the necessary verification the forms reflect information that was in the irs computer systems when the office of appeals conducted the verification see bowman v commissioner tcmemo_2007_114 slip op pincite aff’d 285_fedappx_309 8th cir one requirement that must be verified--where as in this case respondent seeks to collect an amount of tax greater than that reported--is that a valid notice_of_deficiency was mailed sec_6211 defining a deficiency generally as the amount by which the actual tax_liability exceeds the reported tax_liability sec_6213 prohibiting the assessment of a deficiency before the mailing of the notice_of_deficiency sec_6212 authorizing respondent to send a notice_of_deficiency if he determines there is a deficiency in income_tax 134_tc_1 supplemented by tcmemo_2011_243 the forms show that respondent mailed a notice_of_deficiency to petitioner a fact that is corroborated by the opinion in the deficiency case plotkin v commissioner slip op pincite petitioner challenges the validity of the notice_of_deficiency but we reject that challenge as we explain infra discussion part another problem petitioner avers is that the office of appeals failed to verify that the 10-year period for collecting the assessments of the self-reported liabilities had not expired as explained infra discussion part we do not sustain the levy to the extent of the self-reported liabilities because of the information in the forms and because petitioner has not identified any other particular requirement of applicable law or administrative procedure that has not been met we hold that the office of appeals did not abuse its discretion in performing the verification mandated by sec_6330 invalidity of the notice_of_deficiency petitioner contends that the notice_of_deficiency is invalid because no partnership-level proceeding was conducted before the notice was mailed but petitioner made the same argument to the u s court_of_appeals which rejected it plotkin v commissioner f app’x pincite n he is barred by the doctrine_of collateral_estoppel from raising the issue again see 90_tc_162 aff’d 904_f2d_525 9th cir and even if he were not barred his theory fails on the merits the pleadings and other materials do not show there is a genuine dispute of fact about whether plotkin was a partner in rolla see rule b sec_7485 sec_6213 bars respondent from assessing a deficiency until he has mailed a notice_of_deficiency to the taxpayer and the 90-day period for filing a tax_court petition has expired or if the taxpayer files a petition until the decision of the tax_court has become final the date that a tax_court decision becomes final depends on whether the party who lost the tax_court case exercises the right of appeal provided by sec_7483 under sec_7483 the party who loses a tax_court case ha sec_90 days to appeal the tax_court decision to the u s court_of_appeals by filing a notice of appeal if the losing party does not appeal within days then the tax court’s decision becomes final sec_7481 if the losing party timely appeals the tax_court decision then the decision becomes final only when the appellate litigation is concluded sec_7481 and to take an example that mirrors the procedural history of petitioner’s appeal of his deficiency case suppose an appeal of a tax_court decision is timely filed the u s court_of_appeals affirms the tax_court decision the appellant files a certiorari petition with the u s supreme court and the certiorari petition is denied in that circumstance the tax_court decision becomes final when the certiorari petition is denied sec_7481 the rule in sec_6213 is subject_to an exception found in sec_7485 see kovacevich v commissioner tcmemo_2009_160 slip op pincite n sec_7485 provides sec_7485 upon notice of appeal --notwithstanding any provision of law imposing restrictions on the assessment and collection of deficiencies the review under sec_7483 ie appellate review of the tax court’s decision shall not operate as a stay of assessment or collection of any portion of the amount of the deficiency determined by the tax_court unless a notice of appeal in respect of such portion is duly filed by the taxpayer and then only if the taxpayer-- on or before the time his notice of appeal is filed has filed with the tax_court a bond in a sum fixed by the tax_court not exceeding double the amount of the portion of the deficiency in respect of which the notice of appeal is filed and with surety approved by the tax_court conditioned upon the payment of the deficiency as finally determined together with any interest additional_amounts or additions to the tax provided for by law or has filed a jeopardy bond under the income or estate_tax laws if as a result of a waiver of the restrictions on the assessment and collection of a deficiency any part of the amount determined by the tax_court is paid after the filing of the appeal_bond such bond shall at the request of the taxpayer be proportionately reduced what sec_7485 means is that appellate review stays assessment only if the taxpayer files an appeal_bond rule 340_fedappx_990 5th cir thus when the taxpayer does not file an appeal_bond respondent may make the assessment even pending appellate review 590_f2d_48 2d cir 124_tc_189 n 50_tc_28 aff’d sub nom 408_f2d_65 7th cir the appeal_bond must be filed on or before the date the notice of appeal is filed sec_7485 the bond must be in a sum fixed by the tax_court id a taxpayer who wishes the tax_court to fix an amount of the bond can file a motion requesting it to do so see 90_tc_63 denying taxpayer’s motion to fix bond at amount requested fixing bond at higher amount barnes theater ticket serv inc v commissioner t c pincite same alternatively a taxpayer can file motion asking the tax_court to accept a particular bond see eg 99_tc_506 granting motion to accept taxpayer’s bond where taxpayer submitted a bond and filed a motion to accept the bond when he filed notice of appeal in respondent issued the notice_of_deficiency to petitioner the same year petitioner filed the petition in the deficiency case on date the tax_court entered the decision in the deficiency case on date petitioner filed a notice of appeal but he did not file a bond nor did he file a motion for the tax_court to fix the amount of the bond or accept a particular bond on date respondent assessed the amounts redetermined in the tax_court case on date the supreme court denied the certiorari petition thus on that day the tax_court decision in the deficiency case became final see sec_7481 respondent contends that he was permitted to make the date assessment even though the tax_court decision did not become final until date for authority respondent cites sec_7485 petitioner contends however that assessment of the deficiencies was stayed under sec_7485 because the tax_court never fixed the amount of the bond he posits that when the tax_court does not fix the amount of a bond no bond is required of a taxpayer under sec_7485 petitioner reads sec_7485 as if it provided that the taxpayer need not file a bond if the tax_court has not fixed the amount of the bond but sec_7485 contains no such provision it requires the taxpayer to file a bond with the tax_court in order for appellate review to operate as a stay on the assessment otherwise appellate review does not operate as a stay on the assessment petitioner did not file a bond therefore the review of the tax court’s decision by the court_of_appeals did not operate to stay the assessment of the amounts decided by the tax_court finally petitioner contends that respondent is barred from arguing that petitioner failed to file a bond under sec_7485 because respondent did not make this argument in his answer rule requires a party to set forth any matter constituting an affirmative defense in a pleading petitioner has supplied no authority for the proposition that his failure_to_file a bond is an affirmative defense in this context prohibited communications with the office_of_chief_counsel petitioner contends that the office of appeals engaged in a prohibited communication with the office_of_chief_counsel settlement officer chavez the first appeals officer assigned to petitioner’s collection-review case sought advice from the office_of_chief_counsel on whether the collection-review case should be suspended while the u s court_of_appeals considered petitioner’s appeal of his deficiency case the office_of_chief_counsel told settlement officer chavez that the matter was within her discretion these communications were not improper in the internal_revenue_service restructuring and reform act of pub_l_no sec_1001 sec_112 stat pincite congress directed respondent to develop a plan to restrict ex_parte communications between employees of the office of appeals and other employees in accordance with the congressional direction respondent issued revproc_2000_43 2000_2_cb_404 which was superseded by revproc_2012_ 2012_10_irb_455 revproc_2012_18 sec_2 i r b pincite expressly allows the office of appeals to obtain legal advice from the office_of_chief_counsel the communications between settlement officer chavez and the office_of_chief_counsel are communications involving legal advice permitted by revproc_2012_18 supra these communications do not provide a predicate for us to hold that the office of appeals erred cf 125_tc_201 remanding to office of appeals and determining office of appeals abused discretion when it received communication from irs insolvency unit prohibited by revproc_2000_43 c b supplemented by tcmemo_2006_ aff’d 511_f3d_65 1st cir only social_security income petitioner argues that the office of appeals erred in concluding that the proposed levy balanced the need for the efficient collection of tax with his legitimate concern that any collection be no more intrusive than necessary in support of his argument petitioner contends respondent has acknowledged that appeals’ review of irs records showed petitioner’s only income for was social_security this is a reference to the following entry made by settlement officer chavez in the case activity record on date irptrl shows tp only rcvs ssi of dollar_figure no other income tp isnt required to file through had petitioner wished to convince the office of appeals that his income consisted only of social_security_benefits he could have given the office of appeals a collection-information statement this statement properly filled out would have contained information on petitioner’s current income including the sources and amount in the absence of this form the office of appeals did not err in determining that the balancing test of sec_6330 was satisfied see hawthorne v commissioner tcmemo_2015_148 at although settlement officer davis apparently assumed that the identity-theft return for was a genuine return and that the return reflected that petitioner earned dividend income this error was harmless the analysis of the balancing in the notice_of_determination hinged on petitioner’s failure to submit the collection-information statement not on his supposed dividend income identity theft petitioner contends that the office of appeals erred by making its determination without contacting petitioner and otherwise investigating a false return filed in petitioner’s name as part of an identity-theft scam involving a dollar_figure refund claim we agree with respondent’s argument that the identity-theft return for did not affect the office of appeals’ determination to sustain the proposed collection action because petitioner did not submit financial information the office of appeals would have sustained the levy even had there been no identity- theft return law-of-the-case doctrine petitioner claims that because the court denied respondent’s prior motion for summary_judgment filed on date the court is barred by the law-of- the-case doctrine from granting respondent’s current motion for summary_judgment filed date we disagree a motion for summary_judgment is evaluated by reference to the papers accompanying the motion rule b and c the current motion for summary_judgment was accompanied by papers substantially different from those accompanying the prior motion for summary_judgment the law-of-the-case doctrine does not preclude us from granting the current motion for summary_judgment merely because we denied the prior one see 405_f3d_1276 11th cir 810_f2d_243 d c cir conclusion as explained before in respondent assessed self-reported tax and related penalties and interest for tax_year and in the periods for collecting these amounts expired in respondent erroneously reversed his writeoff of these self-reported liabilities in date respondent issued a notice_of_intent_to_levy to collect these and other_amounts and in date the office of appeals sustained this collection action petitioner contends that because respondent erroneously reinstated his self- reported tax_liabilities and related penalties and interest for and and because respondent sought to collect these reinstated amounts by levy the tax_court should not sustain respondent’s collection activity regarding any of the unpaid liabilities that respondent seeks to collect by levy however when the tax_court determines that a portion of the tax_liability sought to be collected is not owed by the taxpayer it is appropriate for the court to sustain the collection activity as it applies to the liability that is owed this proposition is supported by everett assocs inc v commissioner tcmemo_2012_143 in date everett associates a corporation filed for bankruptcy id pincite respondent filed a proof_of_claim regarding a secured claim an unsecured priority claim and an unsecured general claim id pincite in date the bankruptcy court confirmed a chapter plan id pincite in date the bankruptcy case was closed id pincite in date respondent issued a notice_of_intent_to_levy to the corporation for various unpaid tax_liabilities id pincite the unpaid tax_liabilities included the claims for which respondent had submitted a proof_of_claim id pincite the unpaid tax_liabilities also included postconfirmation interest on respondent’s unsecured priority claim id pincite and penalties that accrued during the pendency of the bankruptcy case id pincite the office of appeals sustained the notice_of_intent_to_levy id pincite the tax_court reviewing the office of appeals’ determination to sustain the proposed levy held that respondent was entitled to payment of the liabilities reflected in the proof_of_claim id pincite however the court held that respondent was not entitled to payment of postconfirmation interest on his unsecured priority claim and postpetition penalties id pincite at the conclusion of its opinion the tax_court did not sustain collection activity regarding postconfirmation interest on respondent’s unsecured priority claim or the penalties that accrued during the pendency of the bankruptcy case id pincite however it sustained the collection activity regarding the liabilities asserted in respondent’s proof_of_claim id by analogy the uncollectibility of a portion of the liabilities respondent sought to collect from petitioner does not mean that the collection activity is defective as to the entire liability we sustain respondent’s collection activity with the exception of collection activity regarding the following liabilities that respondent concedes the self-reported tax_liabilities and related interest and additions to tax for and and the liability for the deficiency for in the amount of dollar_figure the difference between dollar_figure and dollar_figure petitioner’s date motion for partial summary_judgment will be denied his date motion for summary_judgment will be granted in part and denied in part and his date motion for partial summary_judgment will be denied as moot respondent’s date motion for summary_judgment will be granted in part and denied in part to reflect the foregoing an appropriate order and decision will be entered
